Citation Nr: 0609064	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  05-19 911	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a higher initial rating for service-connected 
migraine headaches, currently evaluated as 30 percent 
disabling. 



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from April 1983 to April 
2003.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 decision by the RO in Buffalo, 
New York that, in pertinent part, granted service connection 
and a 0 percent rating for migraine headaches; the veteran 
appealed for a higher rating.  A Board hearing was initially 
requested, but the veteran withdrew his hearing request.  In 
a September 2005 rating decision, the RO granted a 30 percent 
rating for migraine headaches.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1983 to April 2003.

2.  On March 13, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In a March 2006 
letter, the appellant indicated that he was totally satisfied 
with the favorable RO decision on his appeal.  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


